Citation Nr: 0416260	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  99-17 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder.

2.  Entitlement to service connection for arthritis, other 
than that which has already been service connected.

3.  Entitlement to an increased (compensable) disability 
rating for tinea pedis and tinea cruris.

4.  Entitlement to an increased disability rating for 
degenerative joint disease of the left hip with a scar of the 
left iliac crest, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to April 
1984.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a May 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.

This case has been before the Board on two prior occasions.  
In June 2001, the Board denied service connection for hearing 
loss, tinnitus, headaches, a cardiovascular disorder, and a 
respiratory disorder.  The Board remanded the remainder of 
the issues on appeal to afford the veteran VA examinations.  
In July 2003, the Board denied service connection for a right 
hip disorder, blurred vision, a circulatory disorder, and 
post-traumatic stress disorder.  The Board also denied 
increased disability ratings for a cervical spine disorder, 
lumbosacral strain, and left wrist tendonitis with carpel 
tunnel release.  The Board remanded the remainder of the 
issues on appeal for additional development.  The Board finds 
that all of the requested development in the June 2001 and 
July 2003 remands has been accomplished and the case is once 
again before the Board for review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.  

2.  The medical evidence of record does not relate the 
veteran's bilateral shoulder disorder to his military 
service.

3.  The medical evidence of record does not indicate that the 
veteran has arthritis of joints, other than those for which 
service connection has been established, that had its onset 
in service or within one year of service. 

4.  The veteran's tinea pedis and tinea cruris does not 
involve an extensive or exposed area, covers less than five 
percent of the veteran's body surface, and does not require 
systemic therapy.

5.  The veteran is able to flex his left hip from zero to 110 
degrees, with only mild fatigability, mild pain, mild 
weakness, and some popping on motion.  

6.  The veteran's scar on his left iliac crest measures 6 cm 
by 2 cm, is well healed and nontender, has not been described 
as disfiguring, and does not cause any limitation of 
function. 


CONCLUSIONS OF LAW

1.  A bilateral shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.303 (2003).

2.  Arthritis, other than that which has already been service 
connected, was not incurred in or aggravated by service, nor 
may it be presumed to have been so incurred or aggravated.  
38 U.S.C.A §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.303, 3.307, 
3.309 (2003).

3.  The criteria for a compensable disability rating for 
tinea pedis and tinea cruris have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.118, Diagnostic Codes 7806, 7813 (effective prior to 
August 30, 2002); 4.118, Diagnostic Code 7806 (effective 
since August 30, 2002).

4.  The criteria for a disability rating in excess of 10 
percent for degenerative joint disease of the left hip with a 
scar of the left iliac crest have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5252 (2003); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(effective prior to August 30, 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805 (2003) (effective since August 30, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a bilateral 
shoulder disorder.  He is also seeking an increased 
disability rating for his service-connected skin condition of 
the feet and groin, his degenerative joint disease of the 
left hip, and his residual scar of the left iliac crest.  In 
the interest of clarity, the Board will initially discuss 
whether these issues have been properly developed for 
appellate purposes.  The Board will then address the issues 
on appeal, providing relevant VA law and regulations, the 
relevant facts, and an analysis its decision.

I.  Veterans Claims Assistance Act

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claims by means of rating 
decisions dated in May 1999 and February 2002; a Statement of 
the Case issued in July 1999; Supplemental Statements of the 
Case issued in March 2002 and January 2004; Board remands 
dated in June 2001 and July 2003; as well as various letters 
by the RO and the Board.

In the rating decisions, the veteran was informed of the 
basis for the denial of his claims and of the type of 
evidence that he needed to submit to prevail.  In the 
Statement of the Case and Supplemental Statements of the 
Case, the RO notified the veteran of all regulations 
pertinent to his claims, informed him of the reasons for the 
denials, and provided him with additional opportunity to 
present evidence and argument.  In addition, the RO advised 
the veteran in letters dated March 1999, August 2001, July 
2002, January 2003, and October 2003 of the evidence 
necessary to support his claims and of the respective duties 
of the VA and of the veteran in obtaining that evidence.  The 
veteran also was specifically advised of the provisions of 
the VCAA by the RO in an August 2001 letter.  Therefore, the 
Board finds that the rating decisions, Statement of the Case, 
Supplemental Statements of the Case, and related letters 
provided to the veteran specifically satisfy the notice 
requirements of 38 U.S.C.A. § 5103 of the new statute. 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In this case, the 
initial RO decision was made prior to the enactment of the 
VCAA.  The VA believes that the Pelegrini decision is 
incorrect as it applies to cases where the initial RO 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

While the VCAA notice provided to the veteran was not given 
prior to the first RO adjudication of the claim, the notice 
was provided by the RO, the content of which fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to the VA notices.  In response to the 
VA notices, moreover, the veteran and his representative have 
not indicated that there is any additional evidence that 
needs to be obtained in order to fairly decide his claim.  
Under these circumstances, the Board finds that the veteran 
will not be prejudiced by the Board proceeding with a 
decision, and that no useful purpose would be served by 
returning this case to the RO to reissue notice that has 
already been provided.

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all private and VA medical records identified by the 
veteran and his representative.  The veteran has also been 
afforded appropriate VA examinations to determine whether his 
claimed bilateral shoulder disorder and arthritis are related 
to service.  The veteran's service-connected disabilities 
involving his skin condition and orthopedic condition of the 
left hip have been examined, which appear adequate for rating 
purposes.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

II.  Service Connection for a Bilateral Shoulder Disorder

The veteran claims that he suffers from a bilateral shoulder 
disorder which began during his period of active duty 
service.  For the reasons set forth below, the Board 
disagrees and finds that the preponderance of the evidence is 
against the veteran's claim.

A.  Legal Criteria

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred in or aggravated during service if manifested to a 
compensable degree (10 percent) within one year of separation 
from active military service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(a).  If the chronicity provision is not applicable, a 
claim may still be established if the condition observed 
during service or any applicable presumption period still 
exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

B.  Factual Background

In this case, the veteran's service medical records show that 
he was seen in November 1963 for tenderness in his left 
acromioclavicular (AC) joint.  X-rays were negative and a 
physical examination revealed no subluxation.  The diagnostic 
impression was strain of the left AC joint.  In February 
1965, the veteran fractured his neck in a motor vehicle 
accident and underwent a cervical fusion.  However, a 
shoulder injury was not identified at that time.  The veteran 
injured his neck in another motor vehicle accident in 1966.  
An April 1966 entry listed a diagnosis of old compression 
fracture of C5 with anterior spinal fusion.  Again, however, 
no shoulder injury was identified.  A February 1984 
separation examination also revealed no evidence of a 
shoulder injury.

After service, the veteran underwent a VA examination in June 
1984, where he reported pain and stiffness in his lower neck 
and shoulders.  However, no disability involving either 
shoulder was identified.  The diagnoses included fracture and 
dislocation of the cervical spine - treated with anterior 
fusion.  An April 1999 VA examination report also noted the 
veteran's complaints of pain in his left shoulder and 
forearm.  The examiner diagnosed the veteran with probable 
degenerative joint disease in the shoulders.  X-rays, 
however, showed no abnormalities.  When examined by VA in 
December 2001, the veteran reported problems with both 
shoulders but recalled no specific injury other than the 
motor vehicle accident many years prior.  The examiner 
diagnosed with the veteran with "episodes of tendonitis in 
both shoulders", with no opinion concerning the etiology or 
date of onset. 

The Board remanded the case in July 2003 to afford the 
veteran a VA examination to determine the etiology of any 
shoulder disorder identified.  That examination was performed 
in November 2003.  At that time, the examiner noted that X-
rays revealed no evidence of glenohumeral arthritis, a mild 
type-two acromion in the right shoulder, and a type-one 
acromion in the left shoulder.  The diagnostic impression was 
right impingement syndrome and left shoulder adhesive 
capsulitis.  The examiner found that there was insufficient 
evidence in the record to determine whether there was any 
association between these disorders and service.  The 
examiner then made the following statements:

There are two reports in his C file from his active 
duty.  One described shoulder pain associated with 
his neck pain, which is likely secondary to the 
neck injury.  There is not enough detail in regards 
to the exam findings or clinical history at that 
time to determine if these are related.  I suspect 
that this is a separate diagnosis from this 
previous exam.  Adhesive capsulitis in most cases 
will spontaneously resolve within one year.  There 
are no previous reports of symptoms referable to 
his right shoulder in the C file.

C.  Analysis

After carefully reviewing the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a bilateral 
shoulder disorder.  The veteran's claim fails because he has 
not met the essential element concerning medical evidence of 
a nexus between his current shoulder disorder and an 
inservice disease or injury.  Although the veteran was seen 
for a left shoulder strain in 1963, this problem apparently 
resolved with no chronic disability.  Service medical records 
at the time of the veteran's motor vehicle accidents also 
fail to show evidence of a disability involving either 
shoulder.  

In fact, a shoulder disability was not confirmed until the 
December 2001 VA examination, over fifteen years after the 
veteran's separation from active duty, at which time the 
diagnosis was "episodes of tendonitis of both shoulders."  
Moreover, no medical professional has indicated that the 
veteran's current shoulder disorder was incurred in service.  

Indeed, a VA examiner in November 2003 reviewed the claims 
filed and determined that there was insufficient evidence to 
find an association between the veteran's shoulder disorders 
and service.  The Board places significant probative value on 
this opinion, as it was based on a review of the entire 
record and has not been contradicted by any medical evidence.  
The Court has held that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position.  Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Here, for example, the VA examiner discussed the 
veteran's injury in service before offering his opinion.  

The only evidence of a relationship between the veteran's 
shoulder disorders and his period of military service is the 
veteran's own lay statements.  However, the veteran is not 
competent to testify as to the etiology of an orthopedic 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu, 2 Vet. App. at 494-95 (laypersons are not 
competent to render medical opinions).  See also 38 C.F.R. 
§ 3.159(a)(2) (competency is an adjudicative determination).  
Therefore, the veteran's statements are of limited probative 
value. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a bilateral shoulder disorder.  Hence, 
there is not an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies, 
38 U.S.C.A  § 5107(b); 38 C.F.R.  § 3.102, and the appeal is 
denied.  

III.  Service Connection for Arthritis

The veteran is seeking service connection for arthritis of 
multiple joints, except for those joints for which service 
connection has already been established.  For the reasons set 
forth below, the Board finds that the preponderance of the 
evidence is against the veteran's claim. 

The Board notes that service connection has been awarded for 
arthritis of the cervical spine and left hip, and for 
lumbosacral strain.  The Board notes further that arthritis 
of the right hand has been included in the evaluation for the 
veteran's service-connected residuals of cold injury of the 
right hand.  Therefore, these joints will not be considered 
in adjudicating this claim.  In fact, the evidence shows that 
the only other joint with radiographic evidence of arthritis 
is the veteran's right hip.  However, the Board denied 
service connection for a right hip disorder in July 2003.  

Thus, based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for arthritis of joints 
other than that for which service connection has already been 
established.  Despite the veteran's statements that he 
currently suffers from arthritis in other joints as a result 
of service, his statements alone are insufficient to prove 
his claim.  See Grottveit and Espiritu, both supra.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for arthritis, other than that which has 
already been service connected.  Hence, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies, and the 
appeal is denied.

VI.  Increased Rating for Tinea Pedis and 
Tinea Cruris

In September 1984, the RO granted service connection and 
assigned a noncompensable evaluation for tinea of the feet 
and groin area.  The veteran now seeks a compensable rating 
for his service-connected tinea pedis and tinea cruris.  For 
the reasons that follow, the Board finds that the 
preponderance of the evidence is against the veteran's claim.

A.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990). 

Tinea, "a term used to describe various dermatophytoses," 
Dorland's Illustrated Medical Dictionary 1734 (27th ed. 
1988), is appropriately rated as dermatophytosis.  38 C.F.R. 
§ 4.118, DC 7813.  Dermatophytosis is rated by application of 
the rating criteria for eczema.  See DC 7819 note.

At the time the veteran filed his claim, eczema was rated 
noncompensably disabling with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area; 10 percent disabling with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area; 
30 percent disabling with exfoliation or itching constant, 
extensive lesions, or marked disfigurement; and 50 percent 
disabling with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  See 38 C.F.R. § 4.118, DC 7806 
(2002).

During the course of this appeal, VA issued new regulations 
for the evaluation of skin disabilities, effective August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The 
veteran was notified of this regulatory change in a September 
2003 letter.  Accordingly, the Board will review both the 
pre- and post-August 30, 2002 rating criteria to determine 
the proper evaluation for the veteran's skin disability. VA's 
Office of General Counsel has determined that the amended 
rating criteria can be applied only for periods from and 
after the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.

Under the revised criteria, DC 7806 provides a noncompensable 
rating if less than five percent of the entire body or less 
than five percent of exposed areas are affected, and no more 
than topical therapy has been required during the past 12-
month period.  A 10 percent rating is assigned if at least 
five percent, but less than 20 percent, of the entire body, 
or at least five percent, but less than 20 percent, of 
exposed areas are affected, or if intermittent systemic 
therapy (such as corticosteroids or other immunosuppressive 
drugs) has been required for a total duration of less than 
six weeks during the past 12-month period.  38 C.F.R. § 
4.118, DC 7806 (2003); see also 38 C.F.R. § 4.118, DC 7813 
(2003).

B.  Factual Background

At a December 2001 VA compensation examination, the veteran 
reported constant "jungle rot" in his groin area as well as 
tinea involving his feet that would come and go.  His primary 
problem was itching.  He said that over-the-counter creams 
for his groin would help.  Upon physical examination, there 
was a large area of redness over both upper and inner thighs 
and in the groin, which the examiner noted was consistent 
with tinea cruris.  Evidence of flaking over both feet was 
present, with callus formation and severe onychomycotic 
changes of the toenails involving the left foot and mild 
changes of involving the right foot.  The examiner concluded 
with diagnoses of (1) tinea cruris, (2) tinea pedis, and (3) 
severe onychomycotic changes of all toenails involving the 
left foot and mild changes of the toenails involving the 
right foot. 

Pursuant to the Board's remand, the veteran was afforded an 
additional VA examination in November 2003 to determine the 
severity of his skin condition.  At that time, the veteran 
reported a constant year-round presence in his groin area 
involving both inner thighs, the groin and the scrotum.  He 
said it would become very itchy and tender in the heat, 
making it difficult to walk due to chafing.  He described the 
pain as 6 to 7 on a scale of 10.  He denied bleeding but said 
his underwear would stick to "the ooze" during the 
summertime.  He indicated that over-the-counter medication 
relieved the itch a little but did not clear the condition.  
The veteran also described a thick cheesy material exuding 
from his toenails.  

A physical examination of the groin revealed an area on the 
right inner thigh measuring approximately 20 cm x 17 cm, a 
corresponding area of approximately the same size on the left 
inner thigh, and an area measuring 3 cm x 4 cm on the lateral 
aspect of the scrotum that showed visual appearance of 
reddening, bronzing and flaking of the skin.  The penis and 
anus were not affected.  An examination of the feet revealed 
cracking, flaking, scaling, and redness involving the plantar 
surface of both feet as well as the interdigital spaces.  
Onychomycosis was present in all ten toenails.  The examiner 
diagnosed the veteran as having (1) tinea cruris 
(recalcitrant dermatophytosis of the groin), (2) tinea pedis 
(recalcitrant dermatophytosis of the feet), (3) onychomycosis 
of all ten toenails, and (4) suboptimal perirectal hygiene.  
The examiner then stated that the cumulative affected areas 
of the plantar surfaces of both feet, the interdigital 
spaces, the inner thighs and the scrotum constitute less than 
five percent of the veteran's body surface area.  The 
examiner also commented that the veteran had not received 
systemic therapy or topical therapy.  

C.  Analysis

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a compensable rating for the veteran's service-connected 
tinea pedis and tinea cruris.  As noted above, a 10 percent 
rating under the old criteria requires evidence of 
exfoliation, exudation or itching of an exposed surface or 
extensive area.  Although evidence shows active tinea pedis 
and tinea cruris, the Board notes that neither the feet nor 
the groin area (inner thighs and scrotum) are considered 
exposed areas.  Moreover, these areas affected cannot be 
considered an extensive area, as a VA examiner in November 
2003 determined that the cumulative affected areas involving 
the feet and groin area constituted less than five percent of 
the veteran's body surface.  Finally, there is no evidence of 
any marked disfigurement or systemic or nervous 
manifestations, or that it has been described as 
exceptionally repugnant.  Thus, a compensable rating is not 
warranted under the old criteria of DC 7806.

Under the revised criteria, a 10 percent rating is assigned 
if at least five percent, but less than 20 percent, of the 
entire body, or at least five percent, but less than 20 
percent, of exposed areas are affected, or if intermittent 
systemic therapy (such as corticosteroids or other 
immunosuppressive drugs) has been required for a total 
duration of less than six weeks during the past 12-month 
period.  38 C.F.R. § 4.118, DC 7806.  As noted, a VA examiner 
determined that the cumulative affected areas involved less 
than five percent of the veteran's body surface.  The 
examiner also stated that the veteran had not received 
systemic therapy.  Thus, a compensable rating also is not 
warranted under the revised criteria of DC 7806.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for tinea pedis and tinea cruris.  Hence, there is 
not an approximate balance of positive and negative evidence 
to which the benefit-of-the-doubt standard applies, and the 
appeal is denied.



V.  Degenerative Joint Disease of 
the Left Hip with Scar on the left 
Iliac Crest

At the time the veteran underwent surgery on his cervical 
spine, a bone graft was performed from his left hip to his 
cervical spine.  As a result, a September 1984 rating 
decision granted service connection and assigned a 
noncompensable rating for a scar of the left iliac crest with 
pain.  In May 1999, the RO granted an increased rating to 10 
percent and recharacterized the issue as scar of the left 
iliac crest with degenerative joint disease of the left hip.  
It appears that the RO assigned the 10 percent rating for the 
veteran's arthritis, while declining to assign a compensable 
rating for his scar.  This appeal ensued after the veteran 
disagreed with the 10 percent rating. 

A.  Legal Criteria

This veteran's arthritis of the left hip is currently 
evaluated as 10 percent disabling under DC 5010, which 
provides that arthritis due to trauma and substantiated by X-
ray findings is to be rated as degenerative arthritis.  See 
38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, DC 5003.  

Limitation of motion of the thigh is evaluated under DC 5252, 
which provides a 10 percent evaluation for limitation of 
flexion of the thigh to 45 degrees, a 20 percent evaluation 
for limitation of flexion to 30 degrees, a 30 percent 
evaluation for limitation of flexion to 20 degrees, and a 40 
percent evaluation for limitation of flexion to 10 degrees.  
See 38 C.F.R. § 4.71a.  The Board notes that normal hip 
flexion is from zero to 125 degrees and that normal hip 
abduction is from zero to 45 degrees.  38 C.F.R. § 4.71, 
Plate II (2003).

With respect to the veteran's scar, the Board notes that VA 
issued new regulations for the evaluation of skin 
disabilities, effective August 30, 2002.  Under the old 
criteria, a 10 percent rating was assigned for scars which 
were superficial, tender and painful on objective 
demonstration.  See 38 C.F.R. § 4.118, DC 7804.  A zero 
percent rating shall be assigned when the requirements for a 
compensable evaluation are not met.  See 38 C.F.R. § 4.31.

Under the new criteria, DC 7801 provides a 10 percent rating 
for scars, other than head, face, or neck, that are deep or 
that cause limited motion, a 20 percent rating for an area or 
areas exceeding 12 square inches, a 30 percent rating for an 
area or areas exceeding 72 square inches, and a 40 percent 
rating for an area or areas exceeding 144 square inches.  See 
38 C.F.R. § 4.118, DC 7801. 

A 10 percent rating is assigned for scars, other than the 
head, face, or neck, that are superficial and that do not 
cause limited motion and have an area or areas of 144 square 
inches or greater.  See 38 C.F.R. § 4.118, DC 7802.  A 10 
percent rating is also assigned for unstable, superficial 
scars, as well as superficial scars that are painful on 
examination.  See 38 C.F.R. § 4.118, DC 7803, 7804.  
Diagnostic Code 7805 provides that "other" scars should be 
rated on limitation of function of the part affected.  See 38 
C.F.R. § 4.118, DC 7805.  

B.  Factual Background

A VA examination in April 1999 showed full range of motion of 
the left hip and X-ray evidence of mild degenerative changes.  
The report made no mention of the scar on the left iliac 
crest.  The diagnoses included degenerative joint disease of 
multiple joints, including the left hip.  

A December 2001 VA examination report noted the veteran's 
complaints of multiple joint pain, including his hips.  The 
veteran reported that the pain was aggravated with cold 
weather and relieved by warmth.  He denied using crutches, 
braces, a cane, or special shoes.  He also said the pain did 
not interfere with his ability to work at his job as a car 
detailer.  Objectively, range-of-motion testing of the left 
hip showed flexion from zero to 110 degrees, extension from 
zero to 20 degrees, adduction from zero to 20 degrees, 
abduction from zero to 35 degrees, and internal and external 
rotation from zero to 30 degrees.  The examiner noted that 
the veteran exhibited mild fatigability, mild pain and 
popping with repeated use.  He also demonstrated mild 
weakness but no incoordination.  X-rays showed mild 
degenerative changes in the left hip.  The diagnosis was mild 
degenerative changes in the left hip with episodes of 
bursitis. 

The veteran's scar was also examined by VA in December 2001.  
The veteran reported that the scar was slightly tender and 
slightly numb.  Objectively, the examiner observed a well-
healed 6 cm scar over the left later hip.  The scar was 
manifested by occasional numbness and slight tenderness.  It 
was slightly lighter than the surrounding skin but caused no 
disfigurement and no limitation of function.  The diagnosis 
was 6-cm scar over the left hip secondary to bone grafting 
procedure. 

At his November 2003 VA examination, the veteran stated that 
his scar was essentially nontender and had not limited his 
function in any way.  He said it was well healed many years 
ago, although he would occasionally feel a tightness when he 
wore clothes over it.  Upon physical examination, the 
examiner observed a scar on the left hip measuring 6 cm by 2 
cm.  It was described as soft, flat, and nontender, with 
minimal depression and non-adherent to underlying tissues.  
There was no evidence of chronic inflammation, such as 
chronic ulceration or hyperpigmentation.  The examiner 
explained that the scar was not considered disfiguring 
because of the location, and did not cause any detectible 
limitation of motion.  The diagnosis was linear scar of the 
left hip measuring 6 x 2 cm.  

C.  Analysis

The Board finds that the preponderance of the evidence is 
against an evaluation in excess of 10 percent for the 
veteran's degenerative joint disease of the left hip.  In 
this regard, the veteran's left hip demonstrated full range 
of motion when examined in April 1999 and flexion from zero 
to 110 degrees when examined in December 2001.  Although 
these findings do not meet the criteria for a compensable 
evaluation under DC 5252, a 10 percent rating was assigned by 
the RO based on painful motion of a major joint.  However, 
the preponderance of the evidence is against an evaluation 
higher than 10 percent under applicable rating criteria. 

In addition to applicable schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, the Board is required to consider whether 
an increased rating could be assigned on the basis of 
functional loss due to pain, to the extent that complaints of 
pain are supported by adequate pathology.  DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995).  In this case, the veteran's 
left hip has exhibited essentially normal range of motion.  
The veteran also admitted that his left hip disorder did not 
interfere with his ability to work as a car detailer.  
Moreover, the December 2001 VA examination report noted only 
mild fatigability, mild pain, mild weakness, and some popping 
of the left hip with repeated use, with no evidence of any 
incoordination.  Accordingly, there is no basis to assign an 
evaluation in excess of 10 percent for the veteran's 
degenerative joint disease of the left hip under 38 C.F.R. §§ 
4.40, 4.45 and 4.59.

The Board also finds that the preponderance of the evidence 
is against awarding a separate compensable rating for the 
veteran's scar under all potentially applicable criteria.  
The Board notes that the veteran described his scar as 
slightly tender at his December 2001 VA examination.  At his 
December 2003 VA examination, however, the veteran said the 
scar was nontender and had been well healed for many years.  
Thus, the Board finds that the preponderance of the evidence 
is against a compensable rating for the veteran's scar under 
DC 7804, as in effect both prior to and since August 30, 
2002.  VA examiners also determined that the scar was not 
disfiguring and did not cause any limitation of function, 
thereby precluding a compensable rating under DCs 7801 and 
7805.  Finally, the scar at issue measures only 6 cm x 2 cm, 
which is far less than 144 square inches required for a 
compensable rating under DC 7802.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for the veteran's degenerative joint 
disease of the left hip with a scar of the left iliac crest.  
Hence, there is not an approximate balance of positive and 
negative evidence to which the benefit-of-the-doubt standard 
applies, and the appeal is denied

VI.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  

In this case, there is no evidence that either service-
connected disability on appeal has independently caused 
marked interference with the veteran's employment or required 
frequent periods of hospitalization.  The veteran told a VA 
examiner that his left hip disorder did not interfere with 
his ability to work as a car detailer.  In any event, the 
Board notes that any impairment in the veteran's ability to 
work is already contemplated by the applicable schedular 
criteria.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Thus, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Service connection for a bilateral shoulder disorder is 
denied.

Service connection for arthritis, other than that which has 
already been service connected, is denied.

A compensable disability rating for tinea pedis and tinea 
cruris is denied.

A disability rating in excess of 10 percent for degenerative 
joint disease of the left hip with a scar of the left iliac 
crest is denied.




	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



